Citation Nr: 1141325	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to apportionment of nonservice-connected pension benefits.

2.  Entitlement to an effective date earlier than July 1, 2000, for the apportionment of service-connected disability benefits.


WITNESSES AT HEARING ON APPEAL

The Appellant and D.C.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to August 1974.  The Appellant is his spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Appellant testified at hearings at the RO in March 2006 and January 2007 before a local Decision Review Officer (DRO).

The Board remanded the claims to the RO via the Appeals Management Center (AMC) in June 2009 to provide the Veteran, as a simultaneously contesting party, a copy of the Appellant's April 2006 substantive appeal (VA Form 9), a copy of the June 2007 supplemental statement of the case (SSOC), and to clarify whether D.C. qualifies as the Appellant's agent representative.  Concerning the latter, in December 2006 the Appellant had submitted a VA Form 21-22a designating D.C. as her agent representative, and he resultantly had represented her at her January 2007 hearing.  However, according to notes made on the VA Form 21-22a, the RO at some point since had determined that D.C. was not qualified to represent the Appellant due to accreditation issues.  But whether D.C. was qualified as a representative under 38 C.F.R. § 14.630 (2010) in a one-time claim had not been properly considered.  Thus, on remand, the RO/AMC needed to determine whether the appellant was still represented by D.C. when taking into consideration 38 C.F.R. § 14.630, which governs the authorization of a person as an agent representative for a single, one-time, claim.


Pursuant to this remand directive, the RO sent D.C. a letter on January 12, 2010, among other things, asking that he confirm "no fee will be charged" for his representation of the Appellant in this matter since 38 C.F.R. § 14.630 prohibits compensation or payment for services provided.  The Appellant also was notified of this issue, and the necessary forms were enclosed with the letter for completion.  Unfortunately, D.C. has not replied to this letter so cannot be considered as the Appellant's representative in this appeal.

The Board remanded the claims again in December 2010 to schedule a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The RO resultantly sent the Appellant a letter in January 2011 indicating her Travel Board hearing had been scheduled for February 16, 2011.  She failed to appear for the proceeding, however, and has not provided any reasonable explanation or just cause for her absence or requested to postpone and reschedule the hearing.  Her Travel Board hearing request therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Appellant and the Veteran were married on August [redacted], 1998, and separated approximately six months later due to the Veteran's alleged abuse.

2.  There has never been a spousal-support agreement in effect, nor has the Veteran ever provided any support to the Appellant.

3.  On June 8, 2000, the RO received the Appellant's claim for apportionment of his VA compensation benefits.


4.  In the February 2005 decision at issue in this appeal, the RO awarded the Appellant a special apportionment of his VA compensation benefits, retroactively effective from July 1, 2000, the first day of the month following receipt of her claim.

5.  The February 2005 decision also terminated her apportionment as of February 1, 2002, since the Veteran was receiving nonservice-connected pension benefits as of that date.


CONCLUSIONS OF LAW

1.  The requirements are not met for an apportionment of the Veteran's 
nonservice-connected pension benefits in favor of the Appellant.  38 U.S.C.A. §§ 101(31), 5103, 5103A, 5307 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.205, 3.450, 3.451 (2010).

2.  The requirements also are not met for an effective date earlier than July 1, 2000, for the apportionment of his service-connected disability benefits.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA's provisions, however, do not apply to this case because the Appellant is not seeking benefits under Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453 (2006) (noting that VCAA provisions do not apply where a claimant is seeking a decision regarding the distribution of benefits under Chapter 55, not entitlement to benefits under Chapter 51); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA provisions are inapplicable to waiver of indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA provisions are inapplicable to waiver of recovery of overpayment claims); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA provisions are inapplicable to claims collaterally attacking prior decisions of the premise they involved clear and unmistakable error (CUE)).

Although the VCAA is inapplicable to the claims at issue in this appeal, VA nonetheless has a duty to provide certain notifications to all interested parties in simultaneously contested claims.  See 38 C.F.R. §§ 19.100-102 (2009).  In particular, upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives must be furnished a copy of the statement of the case (SOC) by VA.  38 C.F.R. § 19.101.  And when a substantive appeal (VA Form 9 or equivalent statement) is filed in a simultaneously contested claim, to complete the steps necessary to perfect the appeal to the Board (see 38 C.F.R. § 20.200), the content of the substantive appeal must be furnished to the other contesting parties to the extent it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.


Here, in response to the RO's February 2005 decision at issue, the Appellant filed a NOD in March 2005 and, after a SOC was provided to her and the Veteran in April 2006, she filed a substantive appeal (VA Form 9) in April 2006.  Later, pursuant to the Board's June 2009 remand directive, the Veteran was provided a copy of the Appellant's substantive appeal, as well as a supplemental SOC (SSOC) that had been issued to her in June 2007.  Thus, both she and the Veteran have received all necessary notice as required under the circumstances of this case.  And since there has been compliance with the Board's June 2009 and more recent December 2010 remand directives, both in providing this necessary notice to both parties and in scheduling the requested Travel Board hearing, the case is now ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Regarding the Appellant's failure to appear for her Travel Board hearing, as already mentioned, in a January 2011 letter the RO notified her that her hearing had been scheduled for February 16, 2011.  The letter was sent to her most recent address of record.  However, she failed to appear and now argues that she never received the notice letter.  But there is nothing in the record indicating the notice letter was not mailed to her correct address of record.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  And VA need only mail notice to the last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process only may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The mailing of a letter notifying the Appellant of the date, time, and location of her hearing falls under the purview of this presumption of administrative regularity for business-related documents.  And since, for example, there is no indication the letter was returned by the U.S. Postal Service as undeliverable, with no forwarding address or expiration of a forwarding address, the Board rejects the Appellant's assertion that she did not receive this notice as cause or justification for not appearing at her scheduled Travel Board hearing.  38 C.F.R. § 20.704(d).

II.  Entitlement to Apportionment of Nonservice-Connected Pension Benefits

The essential facts of this case are not in dispute.  On June 8, 2000, the RO received the Appellant's claim for apportionment of the Veteran's VA compensation benefits.  She indicated they were only together for six months following their marriage on August [redacted], 1998.  At that time, he was receiving VA disability compensation at the single-Veteran rate.  In an April 2002 determination, the RO denied her claim because she was not considered a dependent for VA purposes.  In February 2003 she filed another claim for apportionment with evidence showing her as a dependent.  The RO denied her claim in March 2003 and again in July 2003.  She filed a NOD, in response, in August 2003.

In the February 2005 decision at issue in this appeal, the RO awarded her a special apportionment of the Veteran's compensation benefits.  The RO explained that, effective July 1, 2000, she was entitled to this apportionment as this was the first day of the month following the receipt of her claim in June 2000.  The RO also explained that, since the Veteran since had started receiving nonservice-connected pension benefits on February 1, 2002, thereby terminating his compensation benefits, her apportionment of the compensation benefits was terminated effective that date.  The RO pointed out that termination was appropriate because, unlike compensation benefits, nonservice-connected pension benefits is an 
income-based benefit for dependents.  

The Appellant has appealed that decision arguing that she needs an apportionment of the Veteran's nonservice-connected pension benefits just to survive from day to day, and that she is deserving due to the abuse she experienced by him.  In her NOD she argued that her apportionment should be granted back to December 1999 until January 8, 2003.  She also presented testimony at two hearings in March 2006 and January 2007.  In essence, she testified that they were married in August 1998, but that they had lived together for approximately four months prior to the marriage.  During her first hearing she testified that they had been separated since January 2003.  She also explained that he had not provided any support since December 1998.  Indeed, there is no evidence of any support agreement in the claims file.  But during her more recent January 2007 hearing she testified that they did not separate until September 2005.  She therefore expressed her belief that the apportionment should extend from August 1998 until September 2005, this new date of their separation.

The law provides that all or any part of a Veteran's pension or compensation benefits may be apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Under a "general" apportionment, all or any part of the Veteran's pension may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse and children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  The Appellant does not claim, and the record does not show, that the Veteran has any responsibility for spousal or child support.  Therefore, the provisions for a 'general' apportionment are inapplicable.

The second type of apportionment is a "special" apportionment that may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  This regulation provides that, without regard to any other provision concerning apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

For pension purposes, VA regulation defines a "dependent" as a Veteran's spouse or child.  "A Veteran's spouse who resides apart from the Veteran and is estranged from the Veteran may not be considered the Veteran's dependent unless the spouse received reasonable support contributions from the Veteran.  (Note that under § 3.60 a Veteran and spouse who reside apart are considered to be living together unless they are estranged.)  38 C.F.R. § 3.23 (d)(1).  The Veterans Benefits Manual defines a couple as "estranged" if they live apart because of marital discord.  
M21-1, Part IV, 16.26 (b)(5).

Applying these criteria to the facts of this case, the Board finds no basis to grant the Appellant's claim of entitlement to apportionment of the Veteran's nonservice-connected pension benefits.  The evidence shows she and the Veteran have been estranged and living apart since at least February 1, 2002.  In her original application, received on June 8, 2000, she herself admitted they were only together for six months following their marriage on August [redacted], 1998.  She also explained that he was refusing to help her out financially.  In fact, the address listed by her as her residence is different than the address listed by him in a VA Form 21-527, Income-Net Worth and Employment Statement, which he had filed with the RO on January 28, 2002.  Thus, according to the record, they have been living apart since about February/March 1999 (i.e., 6 months after their August 1998 marriage).

The record is also clear that they are estranged based on the Veteran's alleged physical abuse, which clearly constitutes marital discord.  See M21-1, Part IV, 16.26 (b)(5) (The Veterans Benefits Manual defines a couple as "estranged" if they live apart because of marital discord.  M21-1, Part IV, 16.26 (b)(5).  She has made these allegations throughout the course of her appeal, which have been confirmed in the Veteran's Chronological Case Summary, outlining battery charges shortly after their marriage in August 1998.

There also is no evidence the Appellant ever received reasonable support contributions from the Veteran since their separation.  At her January 2007 hearing she testified that she does not have access to his bank accounts, and that he does not have access to any of her bank accounts.  She also has made statements that there has never been any kind of legal support agreement in effect.

Since the evidence shows they have been living apart and estranged since at least February 1, 2002, with no indication the Veteran was responsible for her support, the preponderance of the evidence is against her claim for apportionment of his nonservice-connected pension benefits.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied.

III.  Entitlement to an Effective Date Earlier than July 1, 2000, for an Award of Apportionment of Service-Connected Disability Benefits

As noted, the RO assigned an effective date of July 1, 2000, for the award of apportionment of the Veteran's service-connected disability benefits.  The Appellant is requesting an earlier effective date for this award.  For the reasons and bases set forth below, however, the Board finds that the preponderance of the evidence is against her claim, so this claim also must be denied.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.

With respect to awards of an apportionment of benefits, the effective date of an original claim will be set in accordance with the facts found.  38 C.F.R. § 3.400(e). In other than original claims, the date will be set on the first date of the month following the month the claim for an apportionment of a Veteran's award is received.  38 C.F.R. § 3.400(e)(1).

A claim is defined broadly to include a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As noted, on June 8, 2000, the RO received the Appellant's claim for apportionment of the Veteran's VA compensation benefits.  At the time, the Veteran was receiving disability compensation at the single-Veteran rate.  In an April 2002 determination, the RO denied the Appellant's claim because she was not considered a dependent for VA purposes.  But in February 2003, so within the one year permitted to appeal that decision, she submitted evidence showing her as a dependent.  The RO again denied her claim in March and July 2003, however, but she filed an NOD in August 2003 in response and, in a subsequent February 2005 decision, the RO awarded her a special apportionment of the Veteran's compensation benefits.  But as for the effective date of this award, the RO explained that, as of July 1, 2000, she was entitled to this apportionment because that was the first day of the month following the receipt of her claim on June 8, 2000.  And this is the correct effective date in accordance with the applicable VA regulation.  38 C.F.R. § 3.400(a), (e).  There simply is no basis for assigning an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (indicating there can be no free-standing earlier effective date claim).



ORDER

The claim for apportionment of nonservice-connected pension benefits is denied.

The claim for an effective date earlier than July 1, 2000, for the award of apportionment of service-connected disability benefits also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


